                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CORY WOOLLARD,

                  Plaintiff,                     Case No. 18-cv-11529


                                                 Paul D. Borman
v.                                               United States District Judge

                                                 Anthony P. Patti
                                                 United States Magistrate Judge

CORIZON HEALTH, INC.,
RICHARD HARBAUGH, R.
COLEMAN, SUBRINA AIKENS,
MARY GRENIER, ROSILYN JINDAL
JANET CAMPBELL, et. al,

               Defendants.
______________________________/

     ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
    RECOMMENDATION (ECF #61); (2) TERMINATING R. COLEMAN,
    SUBRINA AIKENS, MARY GRENIER, AND JANET CAMPBELL AS
  DEFENDANTS; (3) SUBSTITUTING RICKEY COLEMAN FOR RICHARD
 HARBAUGH, AND (4) DISMISSING DEFENDANT RICHARD HARBAUGH
                        WITH PREJUDICE

      Now before the Court is the October 2, 2019 Report and Recommendation

(ECF #61) of Magistrate Judge Anthony P. Patti recommending that the Court (a)

terminate R. Coleman, Subrina Aikens, Mary Grenier, and Janet Campbell as

Defendants; (b) substitute Rickey Coleman for Richard Harbaugh, and (c) dismiss

Defendant Richard Harbaugh with prejudice. No objections were filed to the Report
and Recommendation.

     Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(b), the Court

ADOPTS the Magistrate Judge’s Report and Recommendation (ECF #61),

TERMINATES R. Coleman, Subrina Aikens, Mary Grenier, and Janet Campbell as

Defendants, SUBSTITUTES Rickey Coleman for Richard Harbaugh, and

DISMISSES Defendant Richard Harbaugh with prejudice.



IT IS SO ORDERED.



Dated: October 24, 2019                  s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge




                                     2
